Citation Nr: 1035322	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-07 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a right knee disability, as 
secondary to service-connected anterior crusciate ligament (ACL) 
deficiency of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to May 1987 and 
from June 1989 to August 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 decision of the Boston, Massachusetts, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
In March 2009, the Veteran testified before the undersigned at a 
Travel Board hearing.


FINDING OF FACT

A right knee disability, including chondromalacia, medial and 
lateral meniscus damage, and patellofemoral degenerative 
arthritis, is etiologically related to the service-connected ACL 
deficiency of the left knee.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability, 
including chondromalacia, medial and lateral meniscus damage, and 
patellofemoral degenerative arthritis, as secondary to service-
connected ACL deficiency of the left knee, have been met.  38 
U.S.C.A. § 1101 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.310(a) 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim 
is being granted.  As such, any deficiencies with regard to VCAA 
are harmless and nonprejudicial.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, the Veteran does 
not contend, and the evidence does not show, that his right knee 
disorder is related to his active service.  

Rather, the Veteran maintains that he has a right knee disorder 
which has been caused or aggravated by his service-connected ACL 
deficiency of the left knee.  See Claim received in November 
2005; VA Form 9, dated March 3, 2007.  Service connection may be 
granted for disability which is proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
With regard to the matter of establishing service connection for 
a disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims (Court) has held that there must be 
evidence sufficient to show that a current disability exists and 
that the current disability was either caused by or aggravated by 
a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Court's decision in Allen, which, as noted above, 
addressed the subject of the granting of service connection for 
the aggravation of a nonservice-connected condition by a service-
connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  
The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c).  Under the revised section 3.310(b), the regulation 
provides that:

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or 
the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service 
connected.  However, VA will not concede that a 
nonservice-connected disease or injury was 
aggravated by a service-connected disease or 
injury unless the baseline level of severity of 
the nonservice-connected disease or injury is 
established by medical evidence created before the 
onset of aggravation or by the earliest medical 
evidence created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of the 
nonservice-connected disease or injury.  The 
rating activity will determine the baseline and 
current levels of severity under the Schedule for 
Rating Disabilities (38 C.F.R. Part 4) and 
determine the extent of aggravation by deducting 
the baseline level of severity, as well as any 
increase in severity due to the natural progress 
of the disease, from the current level.  

See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b) 
(2009)).

Although it was expected that the intended effect of the 
amendment was to conform VA regulations to the Allen decision, 
the regulatory amendment effectively resulted in a change in the 
law.  The amended 38 C.F.R. § 3.310(b) clearly institutes 
additional evidentiary requirements that must be satisfied before 
aggravation may be conceded and service connection granted.  In 
addressing the imposition of this new evidentiary requirement, 
the regulatory comments cite to 38 U.S.C. § 501 as the supporting 
authority, and not Allen.  See 71 Fed. Reg. 52,744-45 (Sept. 7, 
2006).  A review of the regulatory comments make clear that, 
ultimately, it is the Veteran's responsibility to support his or 
her claim by providing evidence of the baseline level of 
severity, and that it is not enough merely that an examiner 
concludes that there is "aggravation."  See 71 Fed. Reg. 52,745 
(Sept. 7, 2006).  

In sum, 38 C.F.R. § 3.310(b) appears to place substantive 
evidentiary restrictions on a veteran before aggravation may be 
conceded, and these restrictions appear to have no basis in the 
Allen decision itself.  

However, in this case, the Veteran's claim was filed in November 
2005, prior to the effective date of the revised regulation 
(October 10, 2006).  As such, the Board finds that the prior 
version of the regulation is more advantageous to the Veteran and 
should be applied.  When a regulation changes and the former 
version is more favorable, VA can apply the earlier version of 
the regulation for the period prior to, and after, the effective 
date of the change.  See generally, Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003.  

According to October 2008 records of Merrimack Valley 
Orthopedics, the Veteran has patellofemoral degenerative changes 
of the right knee.  In March 2009, he underwent a magnetic 
resonance imaging (MRI) of the right knee which revealed 
maceration of the body of the medial meniscus with additional 
degenerative tear involving the posterior horn of the medial 
meniscus and blunting of the posterior horn and body of the 
medical meniscus.  In addition, there was a partial tear of the 
ALC and a chondral defect of the medial femoral condyle.  

In a March 2009 letter, W. Howard Wu, M.D. stated that the 
Veteran's current right knee disability, diagnosed as right knee 
pain with signs of mild degenerative disease and concern over 
intra-articular injury, was potentially due to overuse of the 
right knee due to the left knee disability.  The Board finds that 
Dr. Wu's statement presents only a possibility of an etiological 
connection and is speculative in nature; therefore, it is not 
found to be persuasive.  As a result, the Board obtained a VA 
expert medical opinion with regard to the following questions:

(1) It is more likely than not, less likely than 
not, or at least as likely as not (50% 
probability), that that the Veteran's current 
right knee disability is proximately due to, or 
the result of, the service-connected left knee 
disability, to include on the basis of the 
overuse of the right knee.  

(2) Is it more likely than not, less likely than 
not, or at least as likely as not, that the 
Veteran's right knee disability has been 
aggravated (underwent a permanent increase in 
severity) by the service-connected left knee 
disability, to include on the basis of the 
overuse of the right knee.  

In February 2010, the requested opinion was provided.  The 
examiner indicated that the Veteran's medical records had been 
reviewed.  The history of his service-connected left knee injury 
was addressed.  The examiner indicated that there were no right 
knee complaints during military service and the first record of 
right knee complaints was dated August 2005.  The examiner 
addressed the subsequent diagnoses of chondromalacia, medial and 
lateral meniscus damage, and patellofemoral degenerative 
arthritis.  The examiner also noted Dr. Wu's medical opinion.  

The examiner concluded that there had been no injuries to the 
right knee and the accumulation of symptoms and objective 
evidence on x-rays and MRI scan were more than likely than not 
because the right knee disability had been permanently aggravated 
by the left knee disability on an overuse basis.  It was the 
examiner's opinion that the only offending force that affected 
the right knee was the overuse due to chronic problems of the 
left knee.  He stated that nowhere in the history or medical 
records was there any other injury identified.  It was his 
opinion that the Veteran's work as a truck driver was unlikely to 
have caused the magnitude of problems in the right knee that were 
demonstrated on the MRI scan and x-rays.  As this opinion is 
definitive and supported by a well-reasoned rationale, the Board 
finds it to be persuasive.

Accordingly, service connection for a right knee disability, 
including chondromalacia, medial and lateral meniscus damage, and 
patellofemoral degenerative arthritis, as secondary to service-
connected ACL deficiency of the left knee, is warranted.  


ORDER

Service connection for a right knee disability, including 
chondromalacia, medial and lateral meniscus damage, and 
patellofemoral degenerative arthritis, as secondary to service-
connected ACL deficiency of the left knee, is granted.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


